DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-17, 19-20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Nam et al. (Pub. No. 20200205075).
- With respect to claims 1, 6, 11, 16, Nam teaches a method, comprising: entering, by a processor of an apparatus, into a power saving mode (e.g. the UE enter the power saving at block 815 in fig. 8); monitoring, by the processor, a downlink control information (DCI) format while in the power saving mode (e.g. in Fig. 3 where the power ON in the Long and Short C-DRX); determining, by the processor, whether the DCI format is detected (e.g. detect/not as Fig. 3 shows); and waking up, by the processor, from the power saving mode in an event that the DCI format is not detected (e.g. Power ON as show without detect PDCCH that include DCI).  
- With respect to claims 2-3, 7, 12-13, 17, Nam teaches wherein the DCI format comprises power saving information (see par. 175 where the DCI comprise wakeup signal resource).  
- With respect to claims 4, 14, Nam teaches further comprising: monitoring, by the processor, a physical downlink control channel (PDCCH) after waking up from the power saving mode (e.g. Fig. 3 show monitor the PDCCH).  
- With respect to claims 5, 15, Nam teaches further comprising: determining, by the processor, whether to wake up in an event that the DCI format is not detected according to a higher layer signaling (see par. 139).   
- With respect to claims 9, 19, Nam teaches wherein the DCI format is transmitted in a beam-sweeping mechanism (e.g. par. 05, 37).  
- With respect to claims 10, 20, Nam teaches further comprising: cancelling, by the processor, monitoring of a physical downlink control channel (PDCCH) in an event that the DCI format is detected (e.g. Fig. 3 where the PDCCH detected the monitoring stopped, Fig. 8 step 850 the UE enter sleep without monitoring).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (Pub. No. 20200205075) in view of Takeda et al. (Pub. No. 20200403763).
- With respect to claims 8, 18, Nam teaches all limitations above but fails to teach wherein the DCI format comprises a group common DCI.  Takeda teaches the DCI comprises group common DCI (see par. 35) for one or more terminals.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date to implement the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471